                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         5
                                                                                                                              Matthew D. Lamb
                                                                                                                         6    Nevada Bar No. 12991
                                                                                                                              BALLARD SPAHR LLP
                                                                                                                         7    1909 K Street NW, 12th Floor
                                                                                                                              Washington, D.C. 20006
                                                                                                                         8    Telephone: (202) 661-2200
                                                                                                                              Facsimile: (202) 661-2299
                                                                                                                         9    lambm@ballardspahr.com
                                                                                                                         10   Attorneys for Capital One, National
                                                                                                                              Association; Rocktop Partners, LLC;
                                                                                                                         11   and Wilmington Savings Fund
                                                                                                                              Society, FSB, as Trustee of Stanwich
                                                                                                                         12   Mortgage Loan Trust A
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13                          UNITED STATES DISTRICT COURT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                  DISTRICT OF NEVADA
                                                                                                                         15    CAPITAL ONE, NATIONAL
                                                                                                                               ASSOCIATION, et al.,                    Case No. 2:17-cv-00604-RFB-NJK
                                                                                                                         16
                                                                                                                                      Plaintiffs,                      Case No. 2:17-cv-00916-RFB-NJK
                                                                                                                         17
                                                                                                                               vs.                                     STIPULATION TO EXTEND
                                                                                                                         18                                            DISPOSITIVE MOTION DEADLINE
                                                                                                                               SFR INVESTMENTS POOL 1, LLC, et
                                                                                                                         19    al.,                                    [THIRD REQUEST UNDER
                                                                                                                                                                       CURRENT SCHEDULING ORDER]
                                                                                                                         20           Defendants.
                                                                                                                         21
                                                                                                                               UNITED STATES OF AMERICA,
                                                                                                                         22
                                                                                                                                      Plaintiff,
                                                                                                                         23
                                                                                                                               vs.
                                                                                                                         24
                                                                                                                               LEON BENZER, et al.,
                                                                                                                         25
                                                                                                                                      Defendants.
                                                                                                                         26

                                                                                                                         27    CAPITAL ONE, NATIONAL
                                                                                                                               ASSOCIATION, et al.,
                                                                                                                         28


                                                                                                                              DMWEST #39535187 v2
                                                                                                                         1            Counter-Claimants/Cross-
                                                                                                                                      Claimants,
                                                                                                                         2
                                                                                                                               vs.
                                                                                                                         3
                                                                                                                               UNITED STATES OF AMERICA, et al.,
                                                                                                                         4
                                                                                                                                      Counter-Defendants/Cross-
                                                                                                                         5            Defendants
                                                                                                                         6

                                                                                                                         7           Capital One, National Association (“Capital One”); Rocktop Partners, LLC
                                                                                                                         8    (“Rocktop”); Wilmington Savings Fund Society, FSB, as Trustee of Stanwich Mortgage
                                                                                                                         9    Loan Trust A (“Wilmington”); SFR Investments Pool 1, LLC (“SFR”); the United States;
                                                                                                                         10   and Anthem Country Club Community Association (“Anthem”) (collectively, the
                                                                                                                         11   “Parties”) hereby stipulate to extend the dispositive motion deadline in this matter to
                                                                                                                         12   April 30, 2020. In support of this stipulation, the Parties state as follows:
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13          1.    From March 2018 to May 2019, these consolidated cases were stayed
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   while the Court awaited certain case law developments and while the Parties
                                                                                                                         15   conducted a settlement conference. ECF Nos. 87-88, 91, 109-110, 127, & 136-138.
                                                                                                                         16   Ultimately, settlement negotiations were unsuccessful.
                                                                                                                         17          2.    On May 24, 2019, the Court entered a new scheduling order that set a
                                                                                                                         18   discovery cutoff of August 22, 2019, a dispositive motion deadline of September 23,
                                                                                                                         19   2019, and a pretrial order deadline of October 23, 2019. ECF No. 144.
                                                                                                                         20          3.    On August 19, 2019, Capital One, SFR, Anthem, and the United States
                                                                                                                         21   filed a Stipulation to Extend Discovery Cutoff, Dispositive Motion Deadline, and
                                                                                                                         22   Pretrial Order Deadline. ECF No. 162. The stipulation was based upon several
                                                                                                                         23   pending motions that would affect planned depositions. The Court partially granted
                                                                                                                         24   the stipulation by extending the dispositive motion deadline to December 23, 2019 and
                                                                                                                         25   extending the pretrial order deadline to January 22, 2020. ECF No. 169.
                                                                                                                         26          4.    At the October 21, 2019 hearing, the Court ordered that Rocktop and
                                                                                                                         27   Wilmington be joined as parties because Capital One had transferred its interest in the
                                                                                                                         28


                                                                                                                                                                          2
                                                                                                                         1    2005 loan involved in this matter to Rocktop and had transferred its interest in the
                                                                                                                         2    2007 loan involved in this matter to Wilmington. ECF No. 214.
                                                                                                                         3          5.     On November 25, 2019 a Rule 30(b)(6) deposition of Capital One was held.
                                                                                                                         4    During the deposition, a dispute arose as to whether the witness was prepared to testify
                                                                                                                         5    about certain topics in the deposition notices issued by SFR and the United States.
                                                                                                                         6          6.     To allow the Parties time to hold a second deposition, the Parties
                                                                                                                         7    requested and obtained a further extension of the dispositive motion deadline to
                                                                                                                         8    February 28, 2020. ECF Nos. 230-231.
                                                                                                                         9          7.     The second deposition was held on January 15, 2020. During and after
                                                                                                                         10   the deposition, a dispute arose as to various issues, including (1) whether the witness
                                                                                                                         11   was adequately prepared to testify about certain policies and procedures of Capital
                                                                                                                         12   One; (2) whether the witness was adequately prepared to testify about certain entries
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13   in Capital One’s servicing records, and whether there are additional servicing records
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   that should be produced; (3) whether the desired testimony was relevant and
                                                                                                                         15   proportional to the needs of the case; and (4) the degree to which the parties had
                                                                                                                         16   previously communicated or reached agreement on these issues.
                                                                                                                         17         8.     The Parties are exploring potential resolutions of this dispute, including
                                                                                                                         18   a stipulation as to relevant facts, a stipulation as to the admissibility or inadmissibility
                                                                                                                         19   of relevant documents, and a third deposition.
                                                                                                                         20         9.     If the Parties are unable to resolve the dispute, they expect that a motion
                                                                                                                         21   to compel and a cross-motion for protective order will be filed.
                                                                                                                         22         10.    At this time, the Parties request that the Court extend the dispositive
                                                                                                                         23   motion deadline to April 30, 2020.1
                                                                                                                         24         11.    Good cause exists for the requested extension because it will allow the
                                                                                                                         25   Parties to finish attempting to resolve their dispute, to hold any further depositions,
                                                                                                                         26   and to litigate any necessary motions in the event they cannot resolve the dispute.
                                                                                                                         27   1 Pursuant to LR 26-1(b)(5), if dispositive motions are filed, the joint pretrial order
                                                                                                                         28   deadline is suspended until 30 days after decision on the dispositive motions or further
                                                                                                                              court order.

                                                                                                                                                                           3
                                                                                                                         1         Dated: February 14, 2020.
                                                                                                                         2
                                                                                                                              BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                                                                         3
                                                                                                                              By: /s/ Matthew D. Lamb                        By: /s/ Diana S. Ebron
                                                                                                                         4        Abran E. Vigil                                 Diana S. Ebron
                                                                                                                                  Nevada Bar No. 7548                            Nevada Bar No. 10580
                                                                                                                         5        1980 Festival Plaza Drive, Suite 900           Jacqueline Gilbert
                                                                                                                                  Las Vegas, Nevada 89135                        Nevada Bar No. 10593
                                                                                                                         6                                                       Karen L. Hanks
                                                                                                                                  Matthew D. Lamb                                Nevada Bar No. 9578
                                                                                                                         7        Nevada Bar No. 12991                           7625 Dean Martin Drive, Ste. 110
                                                                                                                                  1909 K Street NW, 12th Floor                   Las Vegas, Nevada 89139
                                                                                                                         8        Washington, D.C. 20006
                                                                                                                                                                                 Attorneys for SFR Investments Pool
                                                                                                                         9        Attorneys for Capital One, National            1, LLC
                                                                                                                                  Association; Rocktop Partners, LLC;
                                                                                                                         10       and Wilmington Savings Fund
                                                                                                                                  Society, FSB, as Trustee of Stanwich
                                                                                                                         11       Mortgage Loan Trust A
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              LIPSON, NEILSON, COLE, SELTZER &               RICHARD E. ZUCKERMAN
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              GARIN, P.C.
BALLARD SPAHR LLP




                                                                                                                                                                             Principal Deputy Assistant Attorney
                                                                                                                         14   By: /s/ Janeen V. Isaacson                     General
                                                                                                                                  J. William Ebert
                                                                                                                         15       Nevada Bar No. 2697                        By: /s/ E. Carmen Ramirez
                                                                                                                                  Janeen V. Isaacson                             E. Carmen Ramirez
                                                                                                                         16       Nevada Bar No. 6429                            Trial Attorney, Tax Division
                                                                                                                                  9900 Covington Cross Dr., Ste. 120             U.S. Department of Justice
                                                                                                                         17       Las Vegas, Nevada 89144                        P.O. Box 683
                                                                                                                                                                                 Washington, DC 20044
                                                                                                                         18       Attorneys for Anthem Country Club
                                                                                                                                  Community Association                          Attorneys for United States
                                                                                                                         19
                                                                                                                         20                                              IT IS SO ORDERED:
                                                                                                                         21
                                                                                                                                                                         ________________________________________
                                                                                                                         22                                              UNITED STATES MAGISTRATE JUDGE
                                                                                                                         23
                                                                                                                                                                                 February 18, 2020
                                                                                                                                                                         DATED:________________________________
                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                         4
                                                                                                                         1                                 CERTIFICATE OF SERVICE
                                                                                                                         2          I certify that on February 14, 2020, I electronically filed the foregoing Stipulation
                                                                                                                         3    to Extend Dispositive Motion Deadline.          The following parties will be served
                                                                                                                         4    electronically:
                                                                                                                         5          Diana Cline Ebron
                                                                                                                                    Jacqueline A. Gilbert
                                                                                                                         6          Karen L. Hanks
                                                                                                                                    KIM GILBERT EBRON
                                                                                                                         7          7625 Dean Martin Drive, Suite 110
                                                                                                                                    Las Vegas, NV 89139
                                                                                                                         8
                                                                                                                                    Counsel for SFR Investments Pool 1, LLC
                                                                                                                         9
                                                                                                                                    J. William Ebert
                                                                                                                         10         Janeen Isaacson
                                                                                                                                    LIPSON, NEILSON, COLE, SELTZER & GARIN, P.C.
                                                                                                                         11         9900 Covington Cross Drive, Suite 120
                                                                                                                                    Las Vegas, NV 89144
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                    Counsel for Anthem Country Club
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                    Community Association
BALLARD SPAHR LLP




                                                                                                                         14         E. Carmen Ramirez
                                                                                                                                    Trial Attorney, Tax Division
                                                                                                                         15         U.S. Department of Justice
                                                                                                                                    P.O. Box 683, Ben Franklin Station
                                                                                                                         16         Washington, D.C. 20044
                                                                                                                         17         Counsel for United States of America
                                                                                                                         18                                                   /s/ L. Blaschko
                                                                                                                                                                              An Employee of Ballard Spahr LLP
                                                                                                                         19
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                          5
